Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A) PR – CN 102059768: glass fiber reinforced polypropylene granules/pellets used in injection molding bicycle frames; Motivation [0061] – good performance, low price, and reduced weight.
B) 2019/0338112 : pellet length [0367]; fiber wt% [0364]; Movtivation [0003] lightweight, easy to process, favourable mechanical property profile, improved impact strength
C) PR – EP 1364760: length up to a few cm [0008] (20mm); MFR; Motviation [0006] and [0001].
D) 2018/0002515 – polypropylene tensile module [00063].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GUISHENG (CN 102059768-of record) and in further view of LUMMERSTORFER et al. (2019/0338112).
	Regarding claims 1 and 4-5, GUISHENG discloses a bicycle frame made by injection molding pellets [0015] of a glass fibre [0020] reinforced polypropylene composition [0023] but is silent to the claimed pellet length, the amount of glass fibres, and the flexural modulus of the polypropylene.  However, LUMMERSTORFER et al. discloses injection molding pellets [0380]-[0383] of glass fiber reinforced polypropylene composition [0363]-[0365] wherein the pellets have an average length of 0.1 to 20 mm [0368] and the amount of glass fiber is in the range of 6 to 50 wt.% based on the total weight of the composition [0041].  It would have been obvious to one of ordinary skill in the art to have substituted glass fiber reinforced polypropylene pellets of LUMMERSTORFER et al. for the glass fibre reinforced polypropylene pellets of GUISHENG in molding the bicycle frame.  Furthermore, GUISHENG desires a bicycle frame with good performance, low price, and reduced weight [0061] and the moldable glass fiber reinforced polypropylene pellets of LUMMERSTORFER et al. provides such.
	Regarding claims 2-3, LUMMERSTORFER et al. discloses the polypropylene in the composition is 25 to 92.5 wt% and the melt flow rate of 3 to 140 g/10min [0005].
	Regarding claims 6-7, 10-11 and 13, LUMMERSTORFER et al. discloses tensile modulus of at least 2000 MPa [0067].
	Regarding claims 8 and 12, LUMMERSTORFER et al. discloses elongation in the range from 0.5 to 6% [0066].
2 [0068].
	Regarding claim 15, LUMMERSTORFER et al. discloses a core-sheath structure, where the inner layer is comprised of continuous glass fibers [0022], [0379] and the outer layer is polypropylene [0379], cutting the strands in a pelletiser [0359]-[0363], [0379], and injection molding the pellets into an article wherein said article would be a bicycle frame after combination with GUISHENG’s teachings as applied above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742